Citation Nr: 1104820	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1970 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in December 2010.  A 
copy of the transcript of this hearing has been associated with 
the claims file.

The Board finds that, at the above mentioned hearing, the Veteran 
raised the issue of entitlement to service connection for 
leukemia due to exposure to herbicides.  This issue, however, has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary in order 
for it to be able to adjudicate the Veteran's claim.  Thus, 
remand is appropriate.

The Veteran claims that he became totally disabled and unable to 
work as of April 9, 2007.  Essentially he contends that he was 
employed as a bus driver and was found to be unable to continue 
working as a bus driver due to multiple nonservice-connected 
disabilities, especially since he has lost his commercial drivers 
license (CDL).  (See November 2008 VA Form 9.)  However, the only 
evidence that the Veteran was found disabled for employment is an 
April 2008 letter from his employer that indicates it was 
determined that the Veteran was unable medically to perform his 
job and he was being placed on Permanent Disability status 
effective April 9, 2007.  

In addition, it is unclear when the Veteran actually stopped 
working.  It is clear that he was found to be disabled by his 
employer and was placed on Permanent Disability status as of 
April 9, 2007; however, the Veteran has stated he stopped working 
December 14, 2006, when he injured his right ankle.  (See VA Form 
9.)  In contrast, private treatment records from November 2004 
through October 2007 demonstrate that the Veteran reported 
working only intermittently since June 2005 and was placed in a 
modified job sometime in 2006 because of a right hip replacement 
the Veteran had in February 2005.  

Also, at the December 2010 Travel Board hearing, the Veteran 
testified that he is now in receipt of disability compensation 
from the Social Security Administration.  The United States Court 
of Appeals for Veterans Claims (Court) has held that once on 
notice of Social Security Administration records pertinent to the 
veteran's disability status, VA must obtain them.  See Baker v. 
West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Whereas the contents of medical or 
administrative Social Security Administration records cannot be 
known until obtained, it can safely be assumed that failure to 
obtain them will require remand of an appeal, as is the case 
here.

The Board finds that the Veteran should be given new VA 
examinations to include orthopedic and mental disorders exams to 
obtain opinions whether, based upon a review of the entire 
record, the Veteran is unable to follow a substantially gainful 
occupation due to his nonservice-connected disabilities.

The Veteran is hereby notified that it is his duty to assist VA 
in developing his claim.  The duty to assist is a two-way street.  
If the Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the relevant evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  His failure to cooperate 
with VA efforts to develop his claim may negatively affect its 
outcome.

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with an Income and Net 
Worth form and request he complete and return it 
to VA.  

2.  Request the Veteran's medical and 
adjudication records from the Social Security 
Administration.  The letter requesting such 
records should include a citation to appropriate 
legal authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 2002).  
Associate all correspondence and any records 
received with the claims file.

3.  After all additional available evidence has 
been obtained, schedule the Veteran for 
appropriate VA examinations, to include but not 
limited to orthopedic and mental disorder 
examinations.  The claims file must be provided 
to and reviewed by the examiner, who must 
indicate in his/her report that said review has 
been accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should render an 
opinion as to whether it is at least as likely 
as not (i.e., at least a 50 percent probability) 
that the Veteran is prevented from following any 
substantially gainful occupation as a result of 
his disabilities.  A complete rationale should 
be given for all conclusions and opinions 
expressed in a legible report.  

4.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



